Citation Nr: 0200831	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  98-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1996, for the award of dependency and indemnity compensation 
as a helpless child.  


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran had active service from September 1967 to April 
1969. He died in October 1989.  The appellant is the 
veteran's daughter.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
entitlement to dependency and indemnity compensation (DIC) 
based on the appellant's status as a helpless child of the 
veteran, effective February 1, 1996.  

In February 2000, the Board denied the appellant's claim of 
entitlement to an effective date earlier than February 1, 
1996, for the award of dependency and indemnity compensation 
as a helpless child.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In March 2001, the Court 
remanded the case to the Board for another decision, taking 
into consideration the matters raised in its order.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant became permanently incapable of self 
support by reason of mental and physical defect prior to her 
eighteenth birthday, which occurred on September 4, 1988.

3.  The appellant's claim for dependency and indemnity 
compensation benefits as a helpless child was received on 
January 29, 1996.


CONCLUSION OF LAW

The proper effective date for the appellant's award of 
dependency and indemnity compensation as a helpless child is 
February 1, 1996.  38 U.S.C.A. §§ 1314, 5103A, 5110 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.31, 3.400(c)(4)(ii), 
3.403 (2000); 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  However, VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2001).  VCAA also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

All records pertinent to the appellant's claim have been 
obtained.   The appellant and her representative have been 
informed of the evidence necessary to substantiate this 
claim.  In response to the appellant's claim for dependency 
and indemnity compensation benefits, which was received in 
January 1996, the RO contacted various medical professionals 
indicated by the appellant as having provided her treatment, 
and medical records were obtained.  In May 1996, the RO 
informed the appellant of the steps it was taking in 
processing her claim.  The RO determined that the appellant 
became permanently incapable of self-support prior to her 
18th birthday by a decision in June 1996.  She was informed 
of this decision and of her rights in receiving the benefit 
that same month.  In response to the appellant's disagreement 
with the effective date of this benefit, the RO sent her and 
her representative a letter in April 1997, with an enclosed 
VA Form 4107, explaining her appellate rights.  In May 1997, 
the RO sent the appellant and her representative a copy of 
the controlling regulation in her claim, 38 C.F.R. 3.400(c) 
(4) (ii) which explained the effective date of the claim.  A 
follow-up letter was sent to the appellant in June 1997, 
explaining the RO's decision and the law which controlled 
that decision.  

In addition, in January 1998, the appellant and her 
representative were provided with a Statement of the Case 
which explained the RO's decision, and the basis for the 
decision.  Hearings were scheduled for the appellant in 
response to her requests, and the appellant subsequently 
indicated in an April 1999 statement that she did not wish to 
appear.  The appellant indicated in that correspondence that 
there was no outstanding evidence which should be obtained, 
stating that VA had all of the information that she had.  
Thus, the appellant, after being informed of the requirements 
to substantiate her claim, has assured VA that no additional 
evidence or information is available.  Consequently, there is 
no further action to be undertaken to comply with the 
provisions of the VCAA, and the appellant will not be 
prejudiced as a result of the Board deciding this appeal 
without first affording the RO an opportunity to consider his 
claim in light of the VCAA.  Under these circumstances, there 
is no reasonable possibility that further assistance to the 
appellant would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A.

The appellant has been awarded DIC benefits based on her 
father's receipt of compensation at the 100 percent level for 
10 years prior to his death in 1989. 38 U.S.C.A. § 1318.  
Such benefits are available only to certain survivors of 
deceased veterans.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18. 38 U.S.C.A. 
§ 101(4)(A)(i).  One of the principal exceptions to the 18-
year age limit for an eligible "child" of a veteran, and the 
one which is directly applicable to the appellant, pertains 
to an unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii), 1314; 38 C.F.R. §§ 
3.57(a)(ii), 3.356.

The record reflects that the appellant was born in September 
1970.  On August 14, 1988, the appellant sustained extensive 
injuries in a motor vehicle accident.  In the rating action 
giving rise to this appeal it was established that the 
appellant met the criteria for a helpless child prior to her 
18th birthday.  On January 29, 1996, her original application 
for DIC was received by VA.

Applicable regulations provide that the effective date of an 
award of DIC to a child shall be the first day of the month 
in which entitlement arose, if the claim is received within 1 
year after the date of entitlement; otherwise, the date of 
receipt of claim.  38 U.S.C. 5110(e); 38 C.F.R. §§ 3.400 (c) 
(4)(ii).  Additional regulations provide that the effective 
date of awards of DIC with regard to a child permanently 
incapable of self support, in claims for continuation of 
payments, shall be the 18th birthday, if the condition is 
claimed prior to or within 1 year after that date; otherwise 
from the date of receipt of claim. 38 C.F.R. § 3.403.

The appellant contests the effective date of her award, and 
claims retroactive benefits to the date of her disability or 
to her 18th birthday.  She contends that she had no way of 
knowing the benefit was available to her.  She also asserts 
that due to her disability she was unable to file her claim 
sooner.  She contends that she was seriously injured, then 
went through an extensive period of therapy and vocational 
rehabilitation.  However, the law provides no exception for 
the circumstances cited by the appellant.  Persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  The facts in 
this case are not in dispute here, and the case is solely 
controlled by the law.  The appellant does not assert any 
legal basis to support her claim.

The appellant has presented arguments based on 38 U.S.C.A. 
§ 7722 (West 1991) and the doctrine of equitable tolling.  
However, neither the 38 U.S.C.A. § 7722 nor the doctrine of 
equitable tolling is applicable in this case.  

Under the provisions of 38 U.S.C.A. § 7722, VA shall, to the 
maximum extent possible, provide veterans and their 
dependents with assistance in preparing and presenting claims 
for veterans benefits.  However, with regard to 38 U.S.C.A. 
§ 7722, the United States Court of Appeals for the Federal 
Circuit has stated that it is doubtful whether these 
provisions create any enforceable right.  Furthermore, that 
Court has held that nothing in § 7722 suggests that a 
"failure to provide assistance to a claimant justifies 
ignoring the unequivocal command in 38 U.S.C. § 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefor."  Rodriguez v. West, 189 
F3d 1351, 1355 (Fed. Cir. 1999).

With regard to the doctrine of equitable tolling, nothing in 
the facts of this case suggests that the extraordinary 
circumstances required under the doctrine are presnt here.  
The doctrine is applicable, for example, in cases in which, 
despite efforts by a claimant, the claimant is unable to 
obtain information necessary to advance the claim.  Smith v. 
Derwinski, 2 Vet.App. 429 (1992).  The doctrine is not 
applicable in cases such as this one, where the appellant 
first made her disability known to VA in January 1996, and VA 
properly developed her claim and granted the claimed benefit 
in June 1996.  

Application of the relevant controlling regulatory provisions 
to the facts of this case shows that the appellant's claim 
was not received prior to her 18th birthday, or within one 
year of either her 18th birthday or the date on which 
entitlement arose. The record shows, and the appellant 
concedes, that the application for benefits was received by 
VA on January 29, 1996.  Inasmuch as her claim was not 
received until many years she became eligible, the effective 
date of the appellant's award of DIC benefits was properly 
based upon the date of the receipt of her claim on January 
29, 1996.  In accordance with the applicable regulations, 
payment of monetary benefits based on an original award of 
DIC may not be made for any period prior to the first day of 
the calendar month following the month in which the award 
became effective. 38 C.F.R. § 3.31.  Thus payment of benefits 
to the appellant properly commenced on February 1, 1996.  
Because the appellant has not stated a claim for which relief 
can be granted, her appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than February 1, 
1996, for the award of dependency and indemnity compensation 
as a helpless child, is denied.




		
G. H. SHUFELT
Member, Board of Veterans' Appeals

 

